DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US Pub. No. 2017/0031523 A1) shows a relay device (Figs. 6 – 8 and para. 95) comprising: a first communication interface configured to receive a first state signal to an Nth state signal (N is a natural number) (i.e. synchronization signal enabling touch report or touch#, Figs. 6 and 7 and paras. 90, 95, 104 and 105) respectively from a first touch driving device 135 to an Nth touch driving device 135 (Fig. 4 and paras. 93 and 94) included in a first display device to an Nth display device constituting a multi-vision (i.e. video wall, Fig. 8 and para. 123) and receive first display device touch data to Nth display device touch data from the first touch driving device to the Nth touch driving device (Figs. 6 – 9 and paras. 93 – 109);  a controller 150a/150b configured to calculate multi-vision touch coordinates (paras. 93 and 94) , which are touch coordinates for the multi-vision (i.e. video wall, Fig. 8 and paras. 93, 94 and 123), using the first display device touch data to the Nth display device touch data received by the first communication interface (Figs. 6 – 9 and paras. 93 – 109);  and a second . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites one of the first state signal to the Nth state signal is a signal in which a disable signal, output from one touch driving device in a touch driving time of the one touch driving device, and an enable signal, output from the one touch driving device in a time other than the touch driving time, alternate, wherein the controller is configured to transmit a touch data request signal to the one touch driving device through the first communication interface and then receive 2one piece of display device touch data, and wherein the touch data request signal is transmitted to the one touch driving device at a time where the disable signal of the one state signal switches to the enable signal, wherein the one piece of display device touch data comprises touch coordinate information on the one display device.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 5 and 6 are allowable at least by virtue of their dependence on claim 1.    
		Claim 7 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 8 – 12 are allowable at least by virtue of their dependence on claim 7.    

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627